DETAILED ACTION

Claims 3-5, 11-14, 22, 24-37, and 40-83 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of a grip sensor or barbell bar as presented in the independent claims 11, 31,  48, and 66. Major emphasis is being placed upon the provision of specifics of the plurality of first and second strands of electrically conductive material, and the specifics of the associated plurality of first and second processors, each associated with one of the first and second strands respectively, and an electrically non- conductive layer which is discontinuous and having a plurality of open cells or having specific first and second end configurations, in combination with other limitations of the said independent claims and their dependent ones.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


The closest art is Slawinski et al., US Patent Number 6749538 which discloses an interlock apparatus for fitness equipment and teaching a grip senor, however it fails to show a substrate with above mentioned specific non-conductive layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, April 02, 2021